Citation Nr: 1122165	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-33 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than May 1, 2006 for the establishment of a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an initial rating in excess of 50 percent for hidradenitis suppurative with acne vulgaris with scars for the period prior to August 30, 2002.  

3.   Entitlement to an initial rating in excess of 60 percent for hidradenitis suppurative with acne vulgaris with scars for the period from August 30, 2002


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh
INTRODUCTION

The Veteran served on active duty from January 1968 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006 (initial rating) and September 2008 (effective date) rating decisions of the RO in St. Petersburg, Florida.

Although the Veteran initially requested a travel board hearing in connection with his appeal, he withdrew his request for a hearing in October 2010, in writing. 

The issues of entitlement to an initial rating in excess of 50 percent for the period prior to August 30, 2002, and in excess of 60 percent from August 30, 2002, for hidradenitis suppurative with acne vulgaris with scars are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran initiated a claim for service connection for a chronic skin disorder (hidradenitis suppurative with acne vulgaris with scars) and a low back disability on July 6, 2000 and has been continuously pursuing his claim for compensation since that claim.

2.  As a result of a November 2006 rating action, the Veteran was assigned a 50 percent rating for hidradenitis suppurative with acne vulgaris with scars, a 30 percent for degenerative disc disease of the lumbar spine, and a noncompensable rating for the residuals of fracture of the left mandible, which were all effective from July 6, 2000; and, his combined disability was therefore 70 percent, effective from July 6, 2000.

3.  The record shows that the Veteran has been unemployed since 1981.

CONCLUSION OF LAW

The criteria for an effective date of July 6, 2000 for the grant of TDIU have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1(r), 3.155, 3.350, 3.351, 3.352, 3.400, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Veteran was provided notice of the evidence necessary to substantiate claims for a TDIU in June 2006.  The June 2006 letter also provided general notice to the Veteran as to how VA determines disability ratings and effective dates and examples of the evidence used to make those determinations, pursuant to Dingess.  The Board notes that the Veteran was not provided with a VCAA-compliant notice letter specifically addressing his claim for earlier effective date for the award of a TDIU; however, the request for an earlier effective date is a downstream issue, which was initiated by a notice of disagreement (NOD). The Court has held that, as in this case, once a NOD from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Moreover, the resolution of the Veteran's claim is dependent on the Court's interpretation of the law and regulations pertaining to the claim for VA benefits.  Consequently, notice to the Veteran would not change the resolution of the disagreement with the effective date.  Therefore, no further notice under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

Regarding VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, service treatment records and VA outpatient treatment records have been obtained and associated with the claims file.  In addition, the Veteran submitted statements on his behalf.

Further, there is no reasonable possibility that a VA examination or medical opinion would aid in substantiating the Veteran's claim.  Because the Veteran seeks an earlier effective date for the grant of TDIU, a current VA examination would not provide relevant evidence regarding when VA received his claim for TDIU or when he had a combined disability rating at or above the percentage required to establish TDIU.  

Moreover, the Veteran was afforded the opportunity for a VA examination in connection with his claim, in August 2006 and the Veteran refused to undergo the examination.  Under 38 C.F.R. § 3.655 (a) (2010), when a VA examination is necessary to the determination of an increased rating claim, and a Veteran fails to report without good cause, appropriate action outlined in paragraphs (b) or (c) shall be taken.  Paragraph (b) of 38 C.F.R. § 3.655 defines the appropriate action in increased rating claims, of which a claim for TDIU is, and instructs that the claim for an increased rating shall be denied when paragraph (a) is met.  In the present case, because the effective date of entitlement to TDIU was not dependent upon a VA examination, paragraph (a) is not met and the Board is not required to take action under paragraph (b).  

Of significance, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Therefore, the Board finds that the available records and evidence have been obtained in order to make adequate determination as to these issues.

The Board therefore finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Finally, the Board is essentially granting the Veteran's claim in full.  In statements dated November 2008 and August 2009, the Veteran argued that the effective date of his award for TDIU should be 2003.  By virtue of this decision, an effective date of July 6, 2000 has been assigned for grant of a TDIU.  Any defect in VA's duty to notify or assist would be arguably nonprejudicial.

Earlier Effective Date

In the case of a claim for TDIU, the claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  

Generally, the effective date of a claim for increase will be the day of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  According to 38 C.F.R. § 3.400(o)(2), the effective date of an increase in compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the date of receipt of the claim.  See 38 C.F.R. § 3.400(o)(2) (2010).  See also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).

Any communication or action indicating an intent to apply for a benefit may be considered an informal claim.  38 C.F.R. § 3.155 (2010).  Further, VA or uniformed services medical records may form the basis of an informal claim for increased benefits where a formal claim of service connection has already been allowed.  38 C.F.R. § 3.157 (2010).  "Application" is not defined in the statute; however, regulations consider "claim" and "application" as equivalent and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2010); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999). The U.S. Federal Circuit Court of Appeals, in Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999), noted that for purposes of establishing the requirements and procedures for seeking veterans benefits, a claim, whether formal or informal, must be in writing in order to be considered a "claim" or "application" for benefits.  The Court also pointed out that all that was required was that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department" and "identify the benefits sought."

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran initially filed a claim for TDIU in March 2003.  At that time, he was service connected for acne vulgaris (noncompensable from July 2000) and status post fracture left mandible (noncompensable from July 2000).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements. If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service- connected disability to bring the combination to 70 percent or more. 38 C.F.R. § 4.16(a).  Because he did not meet the threshold percentage requirements as per 38 C.F.R. § 4.16(a), the claim for TDIU was denied in April 2003.  He did not file a notice of disagreement and the decision became final.  38 C.F.R. § 20.1103 (2010).  

The Veteran later filed an informal claim for TDIU via telephone call to the RO on May 1, 2006.  He formalized the claim in July 2006.  TDIU was granted in September 2008 along with increases in ratings of his service-connected disabilities.  At the time of the September 2008 decision, he was service connected for the following: dysthymic disorder and anxiety disorder not otherwise specified (70 percent from May 2006), hidradenitis suppurative with acne vulgaris with scars (50 percent from July 2000 and 60 percent from August 2002), degenerative lumbar disc disease with compression deformity at L1 (30 percent from July 2000) and status post fracture left mandible  (noncompensable from July 2000).  

Considering the foregoing ratings, when TDIU was awarded, he had a combined rating of 70 percent effective in July 2000.  Specifically, the Veteran's 50 percent hidradenitis disability and 30 percent degenerative lumbar disc disability are combined for a 70 percent rating under the Combined Ratings Table.  See 38 C.F.R. § 4.25, Table I (2010).  In this case, that combination provides a rating of 65 percent, which is rounded up to 70 percent to represent the final degree of disability.  Thus, the Veteran met the percentage requirements for TDIU in July 2000.  Moreover, the evidence shows that he last worked full time in 1981. 

Indeed, the Veteran had been claiming service connection for his lumbar spine disability, and claiming to be unemployable due to all of his disabilities, since July 2000.  Service connection for the lumbar spine was granted in April 2006.  He was also granted a pension for his nonservice-connected disabilities and found unemployable in October 2001.   

The Veteran seeks an effective date earlier than May 1, 2006 for TDIU.  

The record establishes that the Veteran failed to appeal the April 2003 decision that denied his initial claim for TDIU.  He does not necessarily argue to the contrary.  The next correspondence from the Veteran pertaining to unemployability was not received until May 2006.  As noted above, the effective date for entitlement to TDIU is generally the date of receipt of the claim, unless it is factually ascertainable that the increase in disability that rendered the Veteran unemployable occurred within the one year period prior to his filing the claim.  Here, the Veteran's unemployability due to service-connected disabilities began several years before he filed a claim for TDIU, as explained above.  There is no evidence that his unemployability due to service-connected disability began during the one year period prior to his informal claim for TDIU in May 2006, nor does the Veteran allege such.  Thus, on its face, the Veteran would appear to be precluded from receiving an effective date earlier than May 1, 2006 for the grant of a TDIU.

However, notwithstanding the foregoing, the Board notes that the Court recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455
 
Here, as discussed, the Veteran has been pursuing his claims for service connection for a skin disability (hidradenitis suppurative with acne vulgaris with scars) and lumbar spine disability since July 6, 2000.  Service connection was not granted for these disabilities until April 2006, and the 50 percent rating  for c was not assigned until November 2006.  However, crucially, the award of service connection, and the relevant disability ratings, was made effective from the date of claim (July 6, 2000).  An appeal on the rating assigned for hidradenitis suppurative with acne vulgaris with scars was initiated in September 2006.

The facts in the present appeal fall squarely within the Court's findings in Rice.  That is, the Veteran has been continuously pursuing his claims for service connection, and the highest ratings assignable, since July 6, 2000.  He has also been claiming unemployability as a result of those disabilities since that time.  The fact that the Veteran was previously denied a TDIU in 2003, and that he did not file for formally re-file his claim until 2006, does not negate the fact a claim for TDIU is part and parcel of his claim for receiving a higher rating for his hidradenitis suppurative.  Thus, resolving all doubt in his favor, and in light of the holding in Rice, the Board finds that the Veteran has essentially been seeking entitlement to a TDIU since July 6, 2000, and that he ultimately met the schedular criteria for award of a TDIU at that time.  An effective date of July 6, 2000 for the award of a TDIU is therefore warranted.

There is no basis to assigning an effective date earlier than July 6, 2000 for the award of TDIU.  The Veteran was clearly unemployed and suffering from his skin and low back disabilities.  However, the fact remains that there is no evidence that the Veteran filed a claim for compensation earlier than July 6, 2000.  The first correspondence received from the Veteran with respect to his skin and low back disabilities is dated July 6, 2000.  The Veteran does not contend otherwise.  Put another way, there is simply no actual basis for an earlier effective date.  


ORDER

Entitlement to an effective date of July 6, 2000 for the establishment of TDIU is granted.



(CONTINUED NEXT PAGE)

REMAND

In April 2006, the Veteran was granted service connection for hidradenitis suppurative with acne vulgaris with scars and assigned an initial rating of 30 percent.  He submitted a notice of disagreement in September 2006.  In November 2006, a DRO considered his claim and his initial rating was increased to 50 percent and a rating of 60 percent was assigned from August 30, 2002.  He submitted another notice of disagreement in November 2006.  The DRO's increase did not satisfy the appeal by granting a disability rating of 100 percent and the second NOD was not necessary.  As the first NOD had not been satisfied, it was still in effect and the appropriate course would have been for the RO to issue a Statement of the Case. 

To date, no Statement of the Case regarding this matter has been furnished.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (Court) held that, when an appellant files a timely notice of disagreement as to a particular issue, and no Statement of the Case is furnished, the Board should remand, rather than refer, the claim for the issuance of a Statement of the Case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall issue a Statement of the Case on the issue of entitlement to an initial rating in excess of 50 percent and a rating in excess of 60 percent from August 30, 2002, for hidradenitis suppurative with acne vulgaris.

2.  The RO/AMC shall clearly advise the Veteran and his representative of the need to file a substantive appeal if he wishes to an perfect appeal on this issue.  If an appeal is perfected, then the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


